Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2017

The Court of Appeals hereby passes the following order:

A17A1005. JOHN PERALTA, SR. v. JAMIE LEANN MCADAMS.

      Jamie Leann McAdams filed a complaint for divorce against John Peralta, Sr.
On August 25, 2016, the trial court entered a final judgment and decree of divorce.
On August 30, the court entered an order denying Peralta’s motion to recuse. On
September 6, Peralta filed a pro se notice of appeal to this Court. The notice did not
specify the orders that Peralta wished to appeal. On September 9, Peralta filed
another notice of appeal indicating his wish to appeal the order denying his motion
to recuse. On November 16, Peralta filed a “Second Notice of Appeal” that once
again indicated his wish to appeal to this Court, but did not designate a particular
order to be appealed. Finally, on December 22, Peralta filed an “Amended Notice of
Appeal” that did not indicate which order he wanted to appeal.
      The Supreme Court has general appellate jurisdiction over divorce and alimony
cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6).1 Because it appears that
Peralta may be seeking to appeal not only the recusal order, but also the divorce
decree,2 this application is hereby TRANSFERRED to the Supreme Court for

      1
        Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over divorce and alimony cases in which the notice
of appeal was filed on or after January 1, 2017. OCGA § 15-3-3.1 (a) (5); see Ga. L.
2016, p. 883, § 6-1 (c) (effective date). The notices of appeal in this case were filed
in 2016.
      2
        If Peralta sought to appeal only the recusal order, then jurisdiction might lie
in this Court. See Case No. A17A0557 (dismissed November 9, 2016) (“The
Supreme Court transferred the appeal to this Court, explaining that the appeal was not
disposition.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/24/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




from a final judgment of divorce and the sole issue on appeal, recusal, was a matter
other than divorce or alimony.”); see also Dodson v. Dean, 256 Ga. App. 4 (567 SE2d
348) (2002) (deciding appeal of denial of motion to recuse in divorce case).